Citation Nr: 0844983	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for Buerger's disease, 
claimed as circulation problems, to include as due to 
herbicide exposure.

2.  Entitlement to service connection for a right foot 
disorder, to include as secondary to Buerger's disease.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the claims.

The veteran and his spouse provided testimony at a hearing 
before the undersigned Veterans Law Judge in July 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran had active service in the Republic of 
Vietnam, and engaged in combat while on active duty.

3.  Buerger's disease is not one of the conditions 
presumptively associated with herbicide exposure.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's Buerger's disease and 
current disability(ies) of the right foot were incurred in or 
aggravated by his period of active duty or that a right foot 
disability is related to a service-connected disability.


CONCLUSION OF LAW

1.  Buerger's disease was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).

2.  A chronic right foot disorder was not incurred in or 
aggravated by the veteran's active service and is not 
proximately due to, the result of or aggravated by a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board notes that, in accord with Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004), the veteran was provided with 
VCAA-compliant notification prior to the initial adjudication 
of his claim via a letter dated in December 2003.  In 
pertinent part, this letter informed the veteran of what was 
necessary to substantiate his claims, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  He was also sent an additional 
letter dated in March 2006 which contained the specific 
information regarding disability rating(s) and effective 
date(s) mandated by holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available medical records 
pertinent to the issues on appeal are in the claims folder.  
The veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the July 
2008 hearing.  Nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  He did indicate at the hearing that he was 
going to seek an opinion from his private doctor, the record 
was kept open for 90 days for him to submit this opinion, and 
no such opinion has been added to the record.  Moreover, he 
was accorded a VA examination in April 2007 regarding this 
case.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Initially, the Board observes that the veteran indicated his 
Buerger's disease was due to in-service herbicide exposure.  
The law provides that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996); 68 
Fed. Reg. 27,630-27,641 (2003).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the holding in McCartt v. West, 12 Vet. App. 
164 (1999) which required that the veteran have a presumptive 
disease before exposure was presumed).

The Board acknowledges that the veteran's service records, 
including his DD Form 214, confirm he had active service in 
the Republic of Vietnam.  As such, it is presumed that he was 
exposed to herbicides during that period.  See 38 U.S.C.A. 
§ 1116(f).  However, as detailed above, Buerger's disease is 
not one of the conditions presumptively associated with 
herbicide exposure at 38 C.F.R. § 3.309(e).  No competent 
medical opinion is otherwise of record which relates the 
disability to such exposure, and, as already stated, the 
Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Consequently, service connection is not warranted 
on this basis.

The veteran has also indicated that his Buerger's disease and 
right foot disorder are due to in-service injuries, which he 
detailed at the July 2008 hearing.  Specifically, he 
testified that he was wounded by "pungi" stakes in both his 
right and left foot.

The veteran's service treatment records do not show any 
injury to his feet as he has described, or that he was 
treated for foot problems, to include Buerger's disease, 
while on active duty.  Further, his feet were clinically 
evaluated as normal on his June 1968 expiration of term of 
service examination.  He also indicated on a concurrent 
Report of Medical History that he had not experienced foot 
trouble.  Nevertheless, the record does reflect that he 
engaged in combat while on active duty, as exemplified, in 
part, by the fact that he received the Purple Heart and 
Combat Infantryman's Badge.  The provisions of 38 U.S.C.A. § 
1154(b) state that in the case of any veteran who engaged in 
combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  Service connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying service 
connection in each case shall be recorded in full.  
Accordingly, the veteran's account of his in-service foot 
injuries is deemed valid.

Despite the foregoing, the Board notes that § 1154(b) only 
serves to lighten the evidentiary requirement for showing 
service incurrence of an injury or disease; it does not 
lighten the evidentiary requirements for proving a claim via 
competent evidence demonstrating present disability or a 
nexus between present disability and some remote injury or 
disease of active service.  See Kessel v. West, 13 Vet. App. 
9 (1999); Brock v. Brown, 10 Vet. App. 155, 162 ("reduced 
evidentiary burden provided for combat veterans by 38 U.S.C. 
§ 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required'); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").

The veteran has contended that he has had recurrent problems 
as a result of Buerger's disease and a right foot disorder 
since service.  His spouse has also submitted a statement and 
provided hearing testimony in support of this continuity of 
symptomatology.  However, the Board gives greater weight to 
the contemporaneous service treatment records which contain 
no findings indicative of Buerger's disease or a chronic 
right foot disorder at the time of his period of active 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).

As already noted, the veteran's feet were clinically 
evaluated as normal on his expiration of term of service 
examination, and he indicated that he had not experienced 
foot trouble on the concurrent Report of Medical History.  
Further, there is no competent medical evidence of record 
which indicates any such problems until years after his 
separation from service.  The normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further notes that no competent medical opinion is 
of record which relates the etiology of the veteran's 
Buerger's disease, nor a chronic right foot disorder, to 
active service.  In fact, the only medical opinion of record 
which addresses the etiology of these conditions is that of 
the April 2007 VA examiner, which is against the claim.  

The April 2007 VA examiner, after evaluation of the veteran 
and review of his VA claims folder, diagnosed peripheral 
vascular disease, Buerger's disease versus atherosclerosis; 
mild hallux valgus, bilateral; and right plantar calcaneal 
spur.  However, the examiner concluded that there was 
currently no objective residual of the "Punjee" stick injury 
in the service.  In other words, the examiner indicated there 
was no current disability that was due to that in-service 
injury.  Moreover, the examiner specifically opined that it 
was not likely that the veteran's peripheral vascular disease 
was related to this in-service injury.  The examiner observed 
that Buerger's disease or thromboangiitis obliterans was 
mostly related to smoking, and atherosclerotic peripheral 
disease was related to either smoking or dyslipidemia (the 
veteran had a history of both); and neither Buerger's nor 
atherosclerotic peripheral vascular disease would be related 
to a traumatic injury which had healed without complications.

In view of the foregoing, the Board must conclude that the 
preponderance of the competent medical evidence is against a 
finding that the veteran's Buerger's disease and current 
disability(ies) of the right foot were incurred in or 
aggravated by his period of active duty.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal must be denied.

The Board acknowledges that the veteran has also indicated 
that his current right foot disorder is secondary to the 
Buerger's disease.  Although service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury, the law does 
not permit the establishment of service connection for a 
disability that is secondary to a nonservice-connected 
disability.  See 38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for Buerger's disease, 
claimed as circulation problems, to include as due to 
herbicide exposure, is denied.

Entitlement to service connection for a right foot disorder, 
to include as secondary to Buerger's disease, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


